The forceful motion for the privilege of presenting the second motion for rehearing has been read with interest. We are unconvinced, however, that the judgment should be reversed. To our mind the reasoning and precedents set forth in the original opinion are conclusive against the authority of this court to overturn the verdict.
The relationship of the juror to the injured party did not disqualify him. See Arts. 616 and 619, C. C. P., 1925. By nothing said or done during the deliberations of the jury is the impartiality of the verdict challenged. It is the contention that the bare fact that the wife of the juror Edgar was related to the injured party vitiates the verdict. It was conclusively shown upon the hearing of the motion for new trial before the trial judge that at the time the verdict was rendered Edgar was ignorant of the relationship. The investigation was within the province of the trial judge, and unless he abused his discretion this court cannot legally annul his judgment. Of the operation of the relationship upon Edgar's action, the words of the Supreme Court of Pennsylvania, in a like case, are pertinent:
"His judgment could not have been affected, even insensibly, by a circumstance of which he had not the slightest knowledge."
The motion is overruled.
Overruled. *Page 96